Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objection
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-31, 33-35,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberGostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention):
A method of treating a subject in need of aminothiol therapy, the method comprising:

    PNG
    media_image1.png
    112
    505
    media_image1.png
    Greyscale

Wherein

    PNG
    media_image2.png
    230
    607
    media_image2.png
    Greyscale

Scope of disclosure and Reduction to Practice
The compounds reduced to practice support the following:

    PNG
    media_image3.png
    275
    529
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    26
    50
    media_image4.png
    Greyscale
 is 2,2-dimethylpropane; 
    PNG
    media_image5.png
    29
    64
    media_image5.png
    Greyscale
 is polyethylene glycol, m is 4, n is 3, R1, R2, and R3 are hydrogen. The compounds are made by multipl;e steps synthesis. See, example 8 herein.
Thus, the disclosed species herein are not representatives for the scope of complounds employed in claimed methods, as the 
    PNG
    media_image4.png
    26
    50
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    29
    64
    media_image5.png
    Greyscale
, m, n, R1, R2 and R3 in the claims are much broader and diversal in structures. Furthermore, variation of the core, linker, and other variables would lead to change of the shape, size, and polarity of the compounds, which would have reasonably been expected by one of ordinary skill in the art to change the chemical, biochemical and biological properties of the compounds. Thus, the disclosed example is not representative for the full scope of claims.
Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. The application is completely silent as 
    PNG
    media_image6.png
    192
    283
    media_image6.png
    Greyscale
, which is within the scope of general formula (I), does not show any activity against various cancer cell lines, See, PubChem CID 5387490, particularly, the bioAssay results section. This is contrary to what has been disclosed in example 2 herein in the application. In view of the unpredictability of relevant art, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity.III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity.In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 15-31, 33-35; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “neoplastic condition of skin,” and the claim also recites  skin “malignant melanoma” which is the narrower statement of the range/limitation. Claim 33 recites the broad recitation “branches,” and the claim also recites  “dendritic structure” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627